—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered February 22, 1994, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People improperly introduced evidence concerning his alleged motive for the crime is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, in light of the overwhelming evidence of the defendant’s guilt, any error was harmless (see, People v Crimmins, 36 NY2d 230, 241-242). Balletta, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.